12410

Q/_ /§'» /a .2-- 05

,, ()5_, g
@/F 451 f C
§/F/LS_{ /o‘/~ 03

CAUSE NOS. 74207, 74208 & 74209
APPELLATE CAUSE NOS. Ol-lS-OOIOZ-CR

m
o veto

 

49
4 4/,7_

seal "oo margin union lai-1510 5

l
l
THE sTATE or TExAs * 1N THE DlsTRICT couRT or
llc
t la
vs. * BRAZoRlA CouNTY,TExAs §
*
*
BRoDERicx MICHAELJAMES * 149TH JuchlAL ois'rslcr

ORDER- ORIGINAL EXHIBITS

 

The Rules of Appellate Procedure indicate that “[i]f the trial court determines that
original exhibits should be inspected by the appellate court or sent to that court in lieu of

copies, the trial court must make an order for the safekeeping, transportation and return of
those exhibits.” See TEX.R.APP.P.34.6(g)(2).

The Court has reviewed the affidavit filed by the court reporter in these causes and
has determined that the Official Court Reporter of the 149"‘ District Court does not have the
technical resources or expertise to convert a portion of the audio or audio-video recordings
into an accepted format by the Court of Appeals for inclusion in appellate records as exhibits.

To ensure the integrity of the appellate record and the preservation of the original
audio or audio-video exhibits in the trial court’s record, the Court ORDERS the Official
Court Reporter, to the extent practicable, “arrange all the exhibits in their listed order and
bind them firmly together.” See TEX.R.APP.P.34.6(g)(2).

The Court ORDERS the Brazoria County District Clerl< to transport the following

exhibits to the Court of Appeals, First District of Texas, for their inspection and safekeeping
in the above case:

Exhibit No.Briei` Description
1) l Recorded Phone Calls
2) 9 Recorded Phone Calls
Once the Appellate Clerk issues mandate in this matter, the Court would ask the

Appellate Clerk contact the Brazoria County District Clerk to effectuate the safe return of the
above listed original exhibits listed above.

/
,